OPINION
PER CURIAM:
The Supreme Court vacated the judgments in these cases and remanded them for reconsideration in light of N.L.R.B. v. Boeing Company, 412 U.S. 67, 93 S.Ct. 1952, 36 L.Ed.2d 752 (1973). Machinists and Aerospace Workers Local 504 v. O’Reilly, 414 U.S. 807, 94 S.Ct. 36, 38 L.Ed.2d 43 (1973).
In No. 71 — 1853, we continue to adhere to those portions of our opinion, reported at 472 F.2d 416 (9th Cir. 1972), holding that the Board properly defined the issues before it and that the “no-strike” provision of the collective bargaining agreement had no application to the honoring of a sister union’s lawful picket line.
As for the other issue in the case, the Supreme Court has settled that it is *429not within the purview of the Board’s responsibility to review the reasonableness of disciplinary fines imposed by unions upon their members. N.L.R.B. v. Boeing Company, supra.
Accordingly, the petition to review the order of the National Labor Relations Board is denied.
In No. 26,892, the single issue presented is that which is now concluded by Boeing. Therefore, the petition to review the order of the National Labor Relations Board is denied.